DETAILED ACTION

                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Response to Amendment
Claims 1-16 have been cancelled; claims 17, 19-20, 23-26 and 29 have been amended; claims 31-36 have been newly added; and claims 17-36 are currently pending. 

                                                   Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	


                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 19, 22-23, 27, 29, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over KWAK (US 2017/0141349 A1, hereinafter “KWAK”) in view of EBE et al. (JP 2000030618 A, hereinafter “EBE”)

In regards to claim 17, KWAK discloses (Fig. 2) an array substrate, comprising:
a substrate (110), the substrate comprising a package area; ;
a metal layer (211) located on the substrate (110); and
a protective layer (105/312), formed only in the package area and covering the metal layer (211) in the package area; and 

KWAK fails to explicitly teach that 
a frit coated on the package area and located on the protective layer. 

EBE while disclosing display device teaches (See, for example, Fig. 2) a frit (12/13) coated on the package area and located on the protective layer (5). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the sealing structures of EBE into KWAK because this would help the surroundings hermetically sealed and as a result the reliability of the glass substrate is ensured. 

In regards to claim 23, KWAK discloses (Fig. 2) a method for manufacturing an array substrate, comprising:
(110), and 
forming at least one metal layer (211) on the substrate (110); and
forming a protective layer (190), the protective layer (105/312) covering the metal layer (211), 
wherein the substrate (110) comprises a package area and the protective layer (105/312) is formed only in the package area and covers the metal layer (211) in the package area. 

KWAK fails to explicitly teach that 
a frit coated on the package area, the frit located on the protective layer. 

EBE while disclosing display device teaches (See, for example, Fig. 2) a frit (12/13) coated on the package area, the frit (12/13) located on the protective layer (5). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the sealing structures of EBE into KWAK because this would help the surroundings hermetically sealed and as a result the reliability of the glass substrate is ensured. 

In regards to claim 26, KWAK discloses (Fig. 2) a display panel, comprising an array substrate and a glass cover plate, the array substrate comprising:
a substrate (110), the substrate comprising a package area;
a metal layer (211) located on the substrate (110); and
a protective layer (190) formed only in the package area and covering the metal layer (211) in the package area. 

KWAK fails to explicitly teach that the package area of the array substrate is coated with a frit to package the array substrate and the glass cover plate, and the frit is located on the protective layer. 

EBE while disclosing display device teaches (See, for example, Fig. 2) the package area of the array substrate a frit (12/13) coated on the package area, the frit (12/13) located on the protective layer (5). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the sealing structures of EBE into KWAK because this would help the surroundings hermetically sealed and as a result the reliability of the glass substrate is ensured. 

In regards to claims 19, 24 and 29, KWAK as modified above discloses all limitations of claim 17 but fails to explicitly teach that the protective layer has a thickness of 2000Ǻ to 4000Ǻ. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the range of thickness from 2000 Ǻ to 4000 Ǻ for the protective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

(DA) and a non-display area (NDA), the metal layer (211) includes a plurality of sub-layers formed in the non-display area (211a, 221b, 211c), the array substrate includes a plurality of dielectric layers (plurality of dielectric layers provided that the dielectric layers are of the same material, See also Par [0080] and Fig. 4) disposed between the plurality of sub-layers(211a, 211b, 211c), and the plurality of sub-layers are fanout lines configured for transmitting electrical signals provided by a driving chip located in the display area (See, for example, Par [0035]).

In regards to claim 27, KWAK discloses (Fig. 2) the substrate includes a display area (DA) and a non-display area (NDA) surrounding the display area (DA), the metal layer includes a plurality of sub-layers (See, for example, Fig. 4 and Par [0080]) formed in the non-display area (NDA), the array substrate further includes a plurality of dielectric layers (See, for example, Fig. 4; and Par [0080]) disposed between the plurality of sub-layers, and the plurality of sub-layers are fan-out lines configured for transmitting electrical signals provided by a driving chip located in the display area (See, for example, Pars [0035] and [0072]).

In regards to claims 32 and 36, KWAK as modified above discloses (See, for example, Fig. 2, KWAK) the non-display area (NDA) and the display area (DA) are located on different surfaces of the substrate (110).



Claims 20-21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over KWAK in view of EBE as applied to claims 17, 23 and 26, and further in view of  Lee et al. (US 2012/0212698 A1, hereinafter “Lee”).

In regards to claims 20, 21 and 30, KWAK discloses all limitations of claims 17 and 26 above but fails to explicitly teach that at least a portion of a surface of the protective layer in the package area opposite to the metal layer is a concave surface, a convex surface or a concave-convex surface; the concave surface or the convex surface is at least one of two or more of a cylinder, a cone, a circular truncated coneand a hemisphere, and the concave-convex surface is formed by the concave surface and theconvex surface which are connected in an interlaced manner or are distributed at an interval in an interlaced manner.

Lee while disclosing a display device teaches (See, Fig. 4) that at least a portion of a surface of the protective layer (310) in the package area opposite to the metal layer (93/34) is a concave surface, a convex surface or a concave-convex surface; and the concave surface or the convex surface is at least one of two or more of a cylinder, a cone, a circular truncated cone and a hemisphere, and the concave-convex surface is formed by the concave surface and the convex surface which are connected in an interlaced manner or are distributed at an interval in an interlaced manner (the hole 86 created and where the sealant filled the space forms the claimed surface and so meets the limitation); and at least part of a surface of the protective layer (310) in the package area opposite to the metal layer (93/34) is a concave surface, a convex surface or a concave-convex surface, the concave surface or the convex surface is at least one of a cylinder, a cone, a circular truncated cone and a hemisphere, and the concave-(the hole 86 created and where the sealant filled the space forms the claimed surface and so meets the limitation) which are connected in an interlaced manner or are distributed at an interval in an interlaced manner (the portion of the conductive trace on top surface of layer 180 has an interval the size of the hole 86 that creates different surface shape(s) listed in the limitations).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify KWAK by Lee because this would help reduce or effectively prevent damage to a circuit panel due to static electricity in the manufacturing process. 

Claim 18, 25, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over KWAK in view of EBE as applied to claims 17, 23 and 26; and further in view of Choi et al. (US 2007/0170846 A1, hereinafter “Choi”).

In regards to claims 18 and 28, Kwak discloses all limitations of claims 17 and 26 above but fails to explicitly teach that a material of the protective layer is at least one of silicon nitride, silicon oxide and silicon oxynitride.
	Choi discloses (Fig. 2D) that a material of the protective layer (370) is at least one of silicon nitride, silicon oxide and silicon oxynitride (See, for example, Par [0085]).
		Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify KWAK by Choi because this would help achieve fast response time, improves adhesion characteristics, and reduce power consumption. 

(DA) and a non-display area (NDA), and the package area is located in the non-display area (NDA); the metal layer (211) is formed both in the non-display area (NDA) and the display area (DA); and the protective layer (190) is formed both in the non-display area and the display area. 
	However, KWAK fails to explicitly teach removing a portion of the protective layer corresponding to a position of a contact hole in the display area to expose the contact hole.
	Choi while disclosing an OLED teaches (See, for example, Fig. 2D) that removing a portion of the protective layer (370) corresponding to a position of a contact hole in the display area (I) to expose the contact hole.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify KWAK by Choi because this would help achieve fast response time, improves adhesion characteristics, and reduce power consumption. 

In regards to claim 34, KWAK as modified above discloses (See, for example, Fig. 2, KWAK) the non-display area (NDA) and the display area (DA) are located on different surfaces of the substrate (110).

Claims 31, 33 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over KWAK in view of EBE as applied to claims 22 and 23, and further in view of  CHOI et al. (EP1811571 A2, hereinafter “CHOI’571”).

In regards to claims 31, 33 and 35, KWAK as modified above teaches all limitations of claim 22 but the plurality of layers comprise a bottom metal layer, a middle metal layer and a top metal 
	CHOI’571 while disclosing display panel discloses (See, for example, Fig. 5) the plurality of layers comprise a bottom metal layer (340B), a middle metal layer (340a) and a top metal layer (360d) which are separated from each other by the dielectric layers (330, 360…), and the top metal layer (360d) in the package area being directly coated with the frit (430).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made modify Kwak by CHOI’571 because this would help produce an OLED that withstand a wide temperature range and can be manufacture at low cost. 

                                                 Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 23 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

                                                Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-270-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893